Exhibit 10.1
DOLE FOOD COMPANY, INC.
2011 SELF-FUNDED CASH LONG TERM INCENTIVE PLAN
(Operating Document Effective January 1, 2011)
Section 1. ESTABLISHMENT AND PURPOSES.

  1.01   DOLE FOOD COMPANY, INC. (DOLE) hereby establishes the 2011 Self-Funded
Cash Long Term Incentive Plan.     1.02   The purpose of this Plan is to advance
the interests of DOLE by (i) motivating special achievements by Eligible
Employees upon whose judgment, initiative and efforts DOLE is largely dependent
for the successful conduct of its business through a compensation program
emphasizing long-term performance incentives; (ii) supplementing other
compensation plans; and (iii) assisting DOLE in retaining and attracting such
employees.     1.03   This Plan shall be effective as of January 1, 2011 and
shall operate on the basis of the current and succeeding Incentive Periods until
such time the Plan is amended or terminated under Section 11.

Section 2. DEFINITIONS.
As used herein, the following terms shall have the following meanings unless a
different meaning is plainly required in the context:

  2.01   “Base Year” shall mean the fiscal year immediately prior to the
Incentive Period.     2.02   “Board” shall mean the Board of Directors of DOLE.
    2.03   “Committee” shall mean the Corporate Compensation and Benefits
Committee of DOLE.     2.04   “Contingent Award Amount” shall mean a contingent
award to an Eligible Employee expressed as a monetary value of the award.    
2.05   “Contingent Award Percentage” shall mean a contingent award to an
Eligible Employee expressed as a percentage of such Eligible Employee’s annual
Salary at the beginning of the Incentive Period     2.06   “EBITDA” shall mean
the equivalent of consolidated operating cash flow from all DOLE business units
and subsidiaries, calculated as earnings before interest expense and income
taxes plus depreciation and amortization. EBITDA may also be adjusted for
unusual, non-reoccurring cash or non-cash items and for the pro forma effects of
merger, acquisition and divestiture transactions.     2.07   “EBITDA Performance
Factor” shall mean an amount ranging from 100% to 101.14% as determined, based
upon EBITDA at the end of the Incentive Period, by applying the Performance
Matrix attached as Exhibit A (as adjusted pursuant to Section 9 or Section 12)
of the Plan.

1 of 6



--------------------------------------------------------------------------------



 



  2.08   “Eligible Employee(s)” shall mean a Participant(s) who meets
eligibility requirements hereunder in order to receive an award under this Plan.
    2.09   “Ending Value Multiplier”, with respect to any Contingent Award
Amounts, shall mean an amount determined by the EBITDA Performance Factor    
2.10   “Final Award” shall mean the amount awarded pursuant to this Plan to be
paid to an Eligible Employee for the Incentive Period.     2.11   “Incentive
Periods”, with respect to any Contingent Award Amounts or Final Award, shall
mean DOLE’s fiscal years 2011 through 2013 inclusive, and each annually
immediately succeeding three fiscal year period inclusive.     2.12  
“Participant” shall mean an employee of DOLE or a Subsidiary who the Committee,
in its sole discretion, has designated as a Participant for the applicable
Incentive Period based on criteria that he or she is or give promise of becoming
of exceptional importance to DOLE or any Subsidiary, and of making substantial
contributions to the success, growth and profit of DOLE and its Subsidiaries.  
  2.13   “Performance Matrix” shall mean the matrix attached as Exhibit A, which
is used in calculating Ending Value Multipliers under this Plan.     2.14  
“Plan” shall mean this Long Term Incentive Plan, as it may be amended from time
to time. The Plan constitutes the current operating document for the
administration of the Plan adopted effective January 1, 2011.     2.15  
“Retirement” shall mean the termination of a Participant’s employment with DOLE
or a Subsidiary under circumstances where the Participant terminates when either
reaching at least (a) age 55 with 5 years of regular, full-time service or
(b) age 65, with no minimum service requirement.     2.19   “Salary” shall mean
annual base salary of the Participant on January 1, 2011.     2.20  
“Subsidiary” or “Subsidiaries” shall mean any corporation(s) in which DOLE or
any Subsidiary (as defined hereby) owns, at the time of making a Contingent
Award Amount hereunder, stock possessing more than 50 percent of the total
combined voting power of all classes of stock in such corporation.     2.21  
“Involuntary Termination without Cause” shall mean a termination which results
from a workforce reduction, elimination of operations or job elimination, or a
termination without cause. “Cause” shall mean, with respect to any Eligible
Employee, a good faith determination by DOLE that the Eligible Employee is
guilty of dishonesty, a violation of any state or federal law or the law of any
sovereignty in which DOLE or its subsidiaries have operations, a violation
DOLE’S Code of Conduct, or failure to perform his or her duties to establish
standards after notice and failure to improve.

Section 3. ELIGIBILITY.

  3.01   Contingent Award Amounts and Final Awards may be made only to Eligible
Employees.

2 of 6



--------------------------------------------------------------------------------



 



  3.02   No member of the Committee or the Board who is not an employee of DOLE
or of a Subsidiary shall be an Eligible Employee.     3.03   In order for a
Participant to become an Eligible Employee, the Participant must also:

  §   Be hired for or promoted to a regular, full-time eligible position, as
defined the Company, by the start of the Company’s fourth fiscal quarter of the
first year of the Incentive Period;     §   Be on the payroll and actively
employed, or on an approved, paid flexible time off, or on a leave which has
been designated as “family leave” under federal or California law, as of the
expiration of Incentive Period under the Plan.

  3.04   If an Eligible Employee is on an approved leave of absence that extends
beyond a leave which has been designated as “family leave” under federal or
California law, the Contingent Award Percentage for that Eligible Employee will
be pro-rated to exclude the time on approved leave that exceeds the leave period
provided for under “family leave”.

Section 4. ADMINISTRATION.

  4.01   The Plan shall be administered by the Committee.     4.02   The
Committee shall be vested with full authority to make such rules and regulations
as it deems necessary to administer the Plan and to interpret the provisions of
the Plan. The Committee has the authority to consider unusual, non-recurring
cash and non-cash items and the pro forma effects of merger, acquisition and
divestiture transactions that occurred during the Incentive Period and is
provided with discretion to include or exclude such items and effects in
deriving the calculation of awards under the Plan. Any determination, decision
or action of the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive and binding
upon all Eligible Employees, Participants and any and all persons claiming under
or through any Eligible Employee or Participant, unless otherwise determined by
the Board.     4.03   Any determination, decision or action of the Committee
provided for in this Plan may be made or taken by action of the Board if the
Board so determines, with the same force and effect as if such determination,
decision or action had been made or taken by the Committee. No member of the
Committee or Board shall be liable for any determination, decision or action
made in good faith with respect to the Plan or any Contingent Award Amounts. The
fact that a member of the Committee or Board shall at the time be, or shall
theretofore have been or thereafter may be, an Eligible Employee or a
Participant shall not disqualify him or her from taking part in and voting at
any time as a member of the Committee or Board in favor of or against any
amendment of the Plan.     4.04   With respect to any Incentive Period, the
attached Performance Matrix may be modified by the Committee in its sole
discretion. Specifically, to measure performance of DOLE and to determine the
Performance Matrix for any Incentive Period, the Committee may, no later than
90 days after the commencement of any Incentive Period, select from among any
number of business criteria or measures including business growth and return of
investment criteria in the computation of awards and establish specific
objective numeric goals relating to those measures. If

3 of 6



--------------------------------------------------------------------------------



 



      no Performance Matrix has been approved within the first 90 days of the
Incentive Period, the Performance Matrix that had been approved for the
immediately preceding Incentive Period shall be deemed adopted for the current
Incentive Period. Following this 90-day period, the Performance Matrix may be
modified by the Committee only if such action does not increase the payment
opportunity under the Plan.

Section 5. CONTINGENT AWARD AMOUNTS.

  5.01   The Committee may, from time to time, in its sole discretion, award to
each Eligible Employee a Contingent Award Amount, determined based on such
Eligible Employee’s Contingent Award Percentage multiplied by the Eligible
Employee’s annual Salary at the beginning of the Incentive Period. The Committee
shall cause notice to be given to each Participant of his or her selection as
soon as practicable following the making of a Contingent Award Amount as an
Eligible Employee.     5.02   The Contingent Award Percentage for the Eligible
Employees shall be the percentages set out with respect to each such Participant
identified in the Plan list of Participants approved by the Committee.

Section 6. FINAL AWARDS.

  6.01   The Final Award for an Eligible Employee shall be determined by
multiplying such Eligible Employee’s Salary by the EBITDA Performance Factor
that applies in the Incentive Period. For example, if the EBITDA Performance
Factor were 25%, the Eligible Employee with a Salary of $200,000 would have a
Final Award of $50,000.

Section 7. CONDITIONS.
The Committee shall make the final determination of the EBITDA achieved for the
Incentive Period, the Ending Value Multiplier and any Final Awards.
Section 8. DETERMINATION AND PAYMENT OF FINAL AWARDS.

  8.01   If the Ending Value Multiplier as computed and adjusted in accordance
with Sections 6 and 7 is zero, no payment shall be made, any Contingent Award
Amount shall terminate and all rights hereunder shall cease.     8.02   Subject
to Sections 7, 9 and 12 hereof, any Final Award for an Eligible Employee shall
be paid in cash in a lump sum (subject to withholding requirements, as
applicable) as soon as practicable after determination thereof but no later than
90 days following the end of the Incentive Period.     8.03   Subject to
Sections 7, 9 and 12 hereof , notwithstanding the foregoing provisions of this
Section 8, if after the first year of an Incentive Period, DOLE achieves and
maintains one hundred one and fourteenth’s percent (101.14%) of the target
EBITDA for the Incentive Period for six (6) continuous months, then the Final
Award for an Eligible Employee shall be determined and paid in cash in a lump
sum (subject to withholding requirements, as applicable) as soon as practicable
after such performance is achieved, but no later than the 15th day of the third
month following the end of the year in which such performance was achieved. Upon
achievement of the performance contemplated by this Section, the Incentive
Period shall end.

4 of 6



--------------------------------------------------------------------------------



 



Section 9. TERMINATION OF EMPLOYMENT.

  9.01   Except as otherwise provided in Section 9.02 below, if an Eligible
Employee does not remain continuously in the employ of DOLE or a Subsidiary
until the expiration of the Incentive Period with respect to any Contingent
Award Amount, such Contingent Award Amount shall terminate and all rights
hereunder shall cease.     9.02   If the employment of an Eligible Employee with
DOLE or a Subsidiary terminates during the Incentive Period due to his or her
death, disability, Retirement or Involuntary Termination without Cause, the
Committee shall determine the Final Award, if any, to be made with respect to
such Eligible Employee under the following method:         The amount of award
that would have resulted from the calculations under Sections 6, 7 and 8 shall
be multiplied by a fraction, the numerator of which shall be the number of
months (or fraction thereof) of the Incentive Period during which the Eligible
Employee was an employee of DOLE or Subsidiary, and the denominator of which
shall be 36. This calculation and the payment of any resulting Final Award
necessarily must be paid after the termination of the Incentive Period in
accordance with Section 8.02 or 8.03.

Section 10. NON-TRANSFERABILITY OF CONTINGENT AWARD.
No Contingent Award Amount shall be sold, assigned, transferred, encumbered,
hypothecated or otherwise anticipated by an Eligible Employee. During the
lifetime of an Eligible Employee, any payment shall be payable only to the
Eligible Employee; or in the case of death of an Eligible Employee, any payment
shall be payable to the designated beneficiary.
Section 11. LIMITATIONS.
The Board or the Committee may, at any time, terminate or at any time and from
time to time amend, modify or suspend this Plan; provided that no such
amendment, modification, suspension or termination of this Plan shall in any
manner adversely affect any Contingent Award Amount or Final Award theretofore
made or accrued under the Plan without the consent of the Eligible Employee.
Participation in this Plan shall not be construed as constituting a commitment,
guarantee, agreement or understanding of any kind that DOLE or any Subsidiary
shall continue to employ any individual.
Section 12. CHANGES IN CAPITALIZATION.
In the event of a dissolution or liquidation of DOLE, or a merger or
consolidation in which DOLE is not the surviving corporation, the calculation of
any Final Awards for the then current Incentive Period that will end after such
event shall be determined as if the Incentive Period ended on the date of such
event and the greater of (1) the Ending Value Multiplier of

5 of 6



--------------------------------------------------------------------------------



 



100% or (2) the actual Ending Value Multiplier (determined in an equitable
manner by the Committee making appropriate adjustments to the Financial
Performance Factors in the Performance Matrix in order to take account of the
shortened Incentive Period) shall be used in calculating the Final Awards under
this Plan, notwithstanding any other provisions of this Plan. To determine the
Final Awards calculated pursuant to this Section 12, Contingent Award Amounts
multiplied by the applicable Ending Value Multiplier shall be multiplied by a
fraction, the numerator of which shall be the number of months (or fractions
thereof) of the Incentive Period through the date of such event, and the
denominator of which shall be 36. The Final Award for each Eligible Employee
determined pursuant to this Section 12 shall be paid to each such Eligible
Employee as soon as administratively feasible but no later than 30 days of the
end of the shortened Incentive Period.
Section 13. GOVERNING LAW.
This Plan, any Contingent Award Amounts and any Final Awards hereunder, and all
other related matters shall be governed by, and construed in accordance with the
laws of the State of California, except as to matters of federal law.
Section 14. CODE SECTION 409A

  14.01   It is intended that any Final Awards payable pursuant to this Plan
shall avoid any “plan failures” within the meaning of Internal Revenue Code
(“Code”) section 409A (a)(1). The Plan is to be interpreted and administered in
a manner consistent with this intention. However, no guarantee or commitment is
made that the Plan shall be administered in accordance with the requirements of
Code section 409A.

Section 15. REQUIRED DELAY IN PAYMENT ON ACCOUNT OF A SEPARATION FROM SERVICE

  15.01   Notwithstanding any other provision in this Plan, if any Eligible
Employee is a “specified employee,” as of the date of his or her “Separation
from Service” (as defined in authoritative IRS guidance under Code section
409A), then, to the extent required by Treasury Regulations section
1.409A-3(i)(2), any payment made to the Eligible Employee on account of his or
her Separation from Service shall not be made before a date that is six months
after the date of his or her Separation from Service. The Committee may elect
any of the methods of applying this rule that are permitted under Treasury
Regulations section 1.409A-3(i)(2)(ii).         “Specified employee” has the
meaning ascribed to that term in Treasury Regulations section 1.409A-1(i), which
generally means that an individual is:

  1.   Among the 50 highest paid officers above the applicable threshold amount
($150,000 for 2010) as of the determination date in accordance with Section 409A
requirements;     2.   An employee holding 5% of the Company’s stock; or     3.
  An employee earning a threshold ($150,000 for 2010) or greater amount of
compensation and holding 1% of the Company’s stock.

6 of 6